Opinion issued August 28, 2008

 


     






In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00468-CV




KENNETH HILL, Appellant

v.

DOMINGO CARRILLO, DEBRA GREEN, SYLVIA GLENN, KATHRYN
BELL, RICHARD TRINCI, LEOBARDO OCHOA, PAMELA LARA, AND
JAMES THOMAS, Appellees




On Appeal from the 412th District Court 
Brazoria County, Texas
Trial Court Cause No. 37694




MEMORANDUM OPINION

          Appellees, Domingo Carrillo, Debra Green, Sylvia Glenn, Kathryn Bell,
Richard Trinci, Leobardo Ochoa, Pamela Lara, and James Thomas have a filed a
motion to dismiss this appeal.  Appellees contend that the order granting summary
judgment, from which appellant, Kenneth Hill, appeals, is not a final, appealable
judgment.  Because we agree with appellees, we dismiss the appeal for lack of
jurisdiction.  
          On March 6, 2008, the trial court signed an order granting the motion for
summary judgment filed by Carillo, Green, Glenn, and Bell.  Trinci, Ochoa, Lara and
Thomas were not summary judgment movants, and appellant’s claims against them
remained pending after the motion for summary judgment was granted.  
          On April 9, 2008, the trial court signed an amended order clarifying that the
summary judgment was limited to appellant’s claims against Carillo, Green, Glenn,
and Bell.  The amended order expressly stated that it was interlocutory.  The amended
order further clarified that appellant’s claims against Trinci, Ochoa, Lara, and Thomas
remained pending.  On May 21, 2008, appellant filed his notice of appeal in which
he specified that he was appealing the March 6, 2008 order granting summary
judgment.  
          Generally, an appeal may be taken only from a final judgment.
  Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex.2001).  A judgment is final for purposes
of appeal if it disposes of all pending parties and claims in the record.  Id.  As
recognized by the trial court in the amended order, the order granting summary
judgment in favor of Carillo, Green, Glenn, and Bell does not dispose of all parties
and all claims and is therefore interlocutory.  
          Because the order granting summary judgment is not a final, appealable order,
we grant appellees’ motion to dismiss and dismiss this appeal for want of jurisdiction. 
See Tex. R. App. P. 42.3(a), 43.2(f)
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Higley.